Apr0519 09:45a David Sayid 201 501 0955 p.1
Case 1:19-cv-01121-ENV-CLP Document 13 Filed 04/09/19 Page 1 of 12 Page|D #: 36

Mustafa David Sayid, Esq.
Sayid and Associatcs LLP
308 Spring Lane,

Hawc)rth1 New Jers.c;.r 07641

Sa}gidandassoc§w,aol.com

UNITED STATES DISTRICT COURT
EASTERN ])ISTRICT OF NEW YORK

 

LANDSTAR, INC., a Nevada Corporation,

il

: Case No.: l9-cv-1121
Plaintiff,
- against »
HUBAI CHUGUAN IN])USTRY CO., LTD., a Chinese

Corporation, AN])
Defendant,

0' il II Il I¢

MADISON STOCK TRANSFER, INC., a New York
Corporation

Nominal Defendants. :

id

MAB_S_VZEB.

Defendant Hubai Chuguan Industry Co., Ltd. (hereinaiter, the “Defendant”) by and through their
attorneys, Sayid and Associates LLP as and for their Vcrificd Answer to the complaint of Plaintiff,

Landstar, lnc. (hereinaftcr, the “Plaintit’f"), allege, upon information and belief, as follows:

l. Defendant denys knowledge and information sufficient to form a belief as to the truth and

accuracy of the allegations contained in paragraph “l” of the Con:lplaintM

2. Defendant denys knowledge and information Suchient to form a belief as to the truth and

accuracy of the allegations contained in paragraph “2” of the Complaint-

Apr0519 09:46a David Sayid 201 501 0955 p.2
Case 1:19-cv-01121-ENV-CLP Document 13 Filed 04/09/19 Page 2 of 12 Page|D #: 37

3. Defendant denys knowledge and information sufficient to form a belief as to the truth and

accuracy of the allegations contained in paragraph “3 of the Compla.int.
4. Adrnit to the allegations contained in paragraph “4” of the Complaint.
5. Admit to the allegations contained in paragraph “5” of the Cornplaint.

6. Defendant denys knowledge and information sufficient to form a belief as to the truth and

accuracy of the allegations contained in paragraph “6” of the Complaint.

7. Defendant clean knowledge and information sufficient to form a belief as to the truth and

accuracy of the allegations contained in paragraph “7” of the Complaint.

8. Defendant denys knowledge and information sufficient to form a belief as to the truth and

accuracy of the allegations contained in paragraph “8” of the Colnp]aint.
.IUR_ISI)ICTION AND VENUE

9. Paragraph 9 of the Cornplaint purports to state legal conclusions as to which no response is
required To the extent any response is required, Defendant denys knowledge and information

sufficient to form a belief as to the truth and accurac*_»r of the allegations contained in paragraph

“9” of the Complaint.

lO. Paragraph 10 of the Cornplaint purports to state legal conclusions as to which no response is
required To the extent any response is required, Defendant denys knowledge and information
sufficient to form a belief as to the truth and accuracy of the allegations contained in paragraph

“10” of the Colnplaint.

Apr0519 09:46a David Sayid 201 501 0955 p.3
Case 1:19-cv-01121-ENV-CLP Document 13 Filed 04/09/19 Page 3 of 12 Page|D #: 38

ll. Paragraph ll of the Complaint purports to state legal conclusions as to which no response is
required l`o the extent an§,r response is required, Defendant denys knowledge and information
sufficient to form a belief as to the truth and accuracy of the allegations contained in paragraph

“1 l” of the Cornplaint.

FACT C()MMON TO ALL CLAIMS FOR RELIEF

12. Defendant denys knowledge and information sufficient to form a belief as to the truth and

accuracy of the allegations contained in paragraph “12” of the Complaint.

13- Defendant denys knowledge and information sufficient to form a belief as to the truth and

accuracy of the allegations contained in paragraph “13” of the Cornplaint.

Defendant admits that on or about October 2008, the Defendant entered into a binding

exchange agreement With the Plaintiff.

The f)efendant properly received a certificate to the Shares and in exchange, the Plaintiff

received certain corporate shares as completion of each party’s responsibility pursuant to a certain

Exchange Agreement dated October 2008 by and between the Plaintitf and the Defendant.

I`n 201 51 lt should be noted that in the Plaintitf’ s OTC Pink Basic Disclosure for the

period ending December 31, 2015, Section 8 entitled, ¢[)fficers1 Directors and Control Persons,
Subsection C states Beneficial Shareholders, Plaintiff discloses that :

Hubai Chuguan Industry Co. Ltd. - Long Zegui ~ 1,500,000,000 shares of common stock -
40.71% ownership, Suite 1306, Building D Jinyou Mansion, 12 Madianyurnin Road, Chaoyang
District, Beijing. This 2015 OTC Pink Basic Disclosu;re filing was Issuer Certiiied by Williarn

Alessi, CEO of the Plaintiff in 2015, who stated in his Issuer Certification that :

_3-

Apr0519 09:46a David Sayid ` 201 501 0955 p.4
Case 1:19-cv-01121-ENV-CLP Document 13 Filed 04/09/19 Page 4 of 12 Page|D #: 39

“1 . l have reviewed this annual disclosure statement of Landstar, lnc.

2. Based on my knowledge, this disclosure statement does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading with respect to the period
covered by this disclosure statement; and

3. Based on roy knowledge, the financial statements, and other financial information included or
incorporated by reference in this disclosure statement, fairly present in all material respects the
financial condition, results of operations and cash flows of the issuer as of, and for, the periods
presented in this disclosure statement Dated: December 2, 201?”

In 2016: lt should be noted that in the Plaintilf’s OTC Pink Basic Disclosure for the
period ending Dccember 31, 2016, Section 8 entitled, Officers, Directors and Control Persons,
Subsection C states Beneficial Shareho]ders, Plaintiff discloses that :

Hubai Chuguan Industry Co. Ltd. - Long Zegui ~ 1,500,000,000 shares of common stock ~
40.71% ownership, Suite 1306, Buiiding D linyou Mansion, 12 l\/[adianyumin Road, Chaoyang
DistricL Beijing. This 2016 O'l`C Pink Basic Disclosure filing was lssucr Certified by Williarn
Alessi, CEO of the Plaintiff in 2016, who stated in his lssuer Certification that :

“l. I have reviewed this annual disclosure statement of Landstar, Inc.

2. Based on my knowledge, this disclosure statement does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements inade, in light of the
circumstances under which such statements were made, not misleading with respect to the period
covered by this disclosure statement; and

3. Based on my knowledge, the financial statements, and other financial information included or
incorporated by reference in this disclosure statement, fairly present in all material respects the

financial condition, results of operations and cash flows of the issuer as of, and for, the periods
presented in this disclosure statement Dated: December 2, 2017”

ln 2017: lt should be noted that in the Plaintiffs Annual Report for the period ending
December 31, 2017, Section 3 entitled1 Oflicers Directors and Control Persons, Subsection B

states Beneficial Shareholders Plaintiff discloses that:

 

l-Iubai Chuguan lndustry Co. Ltd. ~ Long Zegui - 1,500,000,000 shares of common stock ~» 38%

ownership, Suite 1306, Bui]ding D Jinyou Mansion, 12 Madianyumin Road, Chaoyang District,

_4_

Apr0519 09:46a David Sayid 201 501 0955 p.5
Case 1:19-cv-01121-ENV-CLP Document 13 Filed 04/09/19 Page 5 of 12 Page|D #: 40

Beijing. This 2017 Annual Report filing Was lssuer Certified by Jason Remillard, CEO of the

Plaintiff, who stated in his lssuer Certification that :

“l . l have reviewed this Annual Report of Landstar: Inc.

2. Based on my knowledge, this disclosure statement does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements made, in light of the
circumstances under Which such statements Were made, not misleading With respect to the period
covered by this disclosure statement; and

3. Based on my knowledge the financial statements, and other financial information included or
incorporated by reference in this disclosure statement, fairly present in all material respects the
financial condition, results of` operations and cash flows of the issuer as of`, and for, the periods
presented in this disclosure statement Dated: May 3, 2018.”

According]y, from the year end filing of 2015 and 2016, it is very evident that Landstar
and its management (William Alessi, previous CEU) Was fully aware of the existence of the
beneficial shareholder, Hubai Chuguan Industry Co., lnc. and the Chugu.an security position of
1,500,000,000 shares of Landstar. It is crystal clear from the year end §ling of the 2017 Annual
Report, that the current management (lason Remillard, Landstar’s current CEO) is aware of the
existence of the beneficial shareholder, Hubai Chuguan lndustry Co., lnc. and the Chuguan

security position of 1,500,000,000 shares of Landstar, through Landstar’s disclosures and issuer

Certification dated May 3, 2018.

l4. Defendant denys knowledge and information sufficient to form a belief as to the truth and

accuracy of the allegations contained in paragraph “14” of the Complaint.

15. Defendant denys knowledge and information sufficient to form a belief as to the truth and

accuracy of the allegations contained in paragraph “15” of the Complaint.

Defendant admits that on or about October 2008, the Def`endant entered into a binding
exchange agreement with the Plaintiff. The Defendant properly received a certificate to the
Shares and in exchange, the Plaintiff received certain corporate shares as completion of each

_5_

Apr 05 19 09:4oa L)avlo bayld 201 501 0955 p o

Case 1:19-cv-01121-ENV-CLP Document 13 Filed 04/09/19 Page 6 of 12 Page|D #: 41

party’s responsibility pursuant to a certain Exchange Agreement dated October 2008 by and

between the Plaintiff and the Defendant.

ln 2015: lt should be noted that in the Plaintiff"s OTC Pink Basic Disclosure for the
period ending ])ecemher 31, 2015, Section 8 entitled Officers, Directors and Control Persons,
Subsection C states Beneficial Shareholders, Plaintiff discloses that :
l-lubai Chuguan lndustry Co, Ltd. _ Long Zegui » 1,500,000,000 shares of common stock -
40.71% ownership, Suite 1306, Building D Jinyou Mansion, 12 Madianyumin Road, Chaoyang
District, Beijing. This 2015 OTC Pinl< Basic Disclosure filing was issuer Certified by 1l¢"tlilliam
Alessi, CEO of the Plaintiff in 2015, who stated in his lssuer Certification that :
“1 . l have reviewed the annual disclosure statement of Landstar, Inc.

2. Based on my knowledge, this disclosure statement does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading with respect to the period
covered by this disclosure statement; and

3. Based on my knowledge, the financial statements, and other financial information included or
incorporated by reference in this disclosure statement, fairly present in all material respects the

financial condition, results of operations and cash flows of the issuer as of, and for, the periods
presented in this disclosure statement Dated: December 2, 201?”

ln 2016: lt should be noted that in the Plaintiff’ s OTC Pink Basic Disclosure for the
period ending Decemher 31, 2016, Section 8 entitled. Officers, Directors and Control Persons,

Subsection C states Beneficial Shareholders Plaintiff discloses that :

 

Hubai Chuguan Industry Co. Ltd. ~ Long Zegui - 1,500,000,000 shares of common stock ~
40.?1% ownership, Suite 1306, Building D Jinyou Mansion, 12 Madianyurnin Road, Chaoyang
District, Beijing. This 2016 OTC Pink Basic Disclosure filing was lssuer Certified by William
Alessi, CEO of the Plaintiff` in 2016, who stated in his lssuer Certification that :

“1. l have reviewed this annual disclosure statement of Landstar, Inc.

2. Based on my knowledge, this disclosure statement does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements made, in light ofthe

-6-

Apr0519 OQ:BOa David Sayid 201 501 0955 p.7
Case 1:19-cv-01121-ENV-CLP Document 13 Filed 04/09/19 Page 7 of 12 Page|D #: 42

circumstances under which such statements Were made, not misleading with respect to the period
covered by this disclosure statement; and

3. Based on my knowledge, the financial statements, and other financial information included or
incorporated by reference in this disclosure statement, fairly present in all material respects the
financial condition, results of operations and cash flows of the issuer as of, and for, the periods
presented in this disclosure statement Dated: December 2, 2017”

ln 201'}': lt should be noted that in the Plaintiff’ s Annual Report for the period ending
December 31, 2017, Section 8 entitled Ofiicers. Directors and Control Persons, Subsection B

states Beneficial Shareholders Plaintiff discloses that:

 

Hubai Chuguan lndustry Co. Ltd. - Long Zegui - 1,500,000,000 shares of common stock - 38%
ownership, Suite 1306, Building D Jinyou Mansion, 12 Madianyumin Rcad, Chaoyang District,
Beijing. This 2017 Annual Report filing was lssuer Certilied by Jason Rernillard, CEO of the
Plaintiff, Who stated in his lssuer Certilication that :
“1. l have reviewed this Annual Report of Landstar, Inc.

2. Based on my knowledge1 this disclosure statement does not contain any untrue statement cfa
material fact or omit to state a material fact necessary to make the statements made, in light of the

circumstances under which such statements were made, not misleading with respect to the period
covered by this disclosure statement; and

3. Based on my knowledge the financial statements and other financial information included or
incorporated by reference in this disclosure statement, fairly present in all material respects the
financial condition, results of operations and cash flows of the issuer as of, and for, the periods
presented in this disclosure statement Dated: May 3, 2013.”

Acccrdingly, from the year end filing of 2015 and 2016, it is very evident that Landstar
and its management (Williarn Alessi, previous CE()) Was aware of the existence of the beneficial
shareholder, Hubai Chuguan lndustry Co., Inc. and the Chuguan security position of
1,500,000,000 shares of Landstar. lt is crystal clear from the year end filing of the 201 '? Landstar
Annual Report, that the current Landstar’s management (Jason Remiliard, Landstar’s current
CEO) is fully aware of the existence of the beneficial shareholder, Hubai Chuguan Industry Co.,
Irlc. and the Chuguan security position of 1,500,000,000 shares of Landstar, through Landstar’s

disclosures and Issuer Certiftcation dated May 3, 2018.

_7_

Apr0519 09:52a David Sayid 201 501 0955 p.8
Case 1:19-cv-01121-ENV-CLP Document 13 Filed 04/09/19 Page 8 of 12 Page|D #: 43

16. Defendant denys knowledge and information sufficient to form a belief as to the truth and

accuracy of the allegations contained in paragraph "“16” of the Cornplaint.

Defendant admits to date that Defendant knows of no attempts made by the Plaintiff to

contact the Defendant.

17. Defendant denys knowledge and information sufficient to form a belief as to the truth and

accuracy of the allegations contained in paragraph “l'?” of the Complaint.

Defendant admits to date that Defendant knows of no attempts made by the Plaintiff to

contact the Defendant.

13. Paragraph 18 of the Ccmplaint purports to state legal conclusions as to which no response is
required To the extent any response is required, Defendant denys knowledge and information
sufficient to form a belief as to the truth and accuracy of the allegations contained in paragraph

“18" of the Complaint.

19. Paragraph 19 of the Complaint purports to state legal conclusions as to which no response is
required 'I`c the extent any response is required, Defendant denys knowledge and information

sufficient to form a belief as to the truth and accuracy of the allegations contained in paragraph

“19" of the Complaint.

20. Paragraph 20 of the Complaint purports to state legal conclusions as to which no response is

required 'l`o the extent any response is required, Defendant denys knowledge and information

Apr0519 09:53a David Sayid 201 501 0955 p.9
Case 1:19-cv-01121-ENV-CLP Document 13 Filed 04/09/19 Page 9 of 12 Page|D #: 44

sufficient to form a belief as to the truth and accuracy of the allegations contained in paragraph

“20” of the Complaint

21 . Paragraph 21 of the Complaint purports to state legal conclusions as to which no response is
required To the extent any response is required, Defendant denys the allegations contained in

paragraph 21 of the Complaint

FIRST CLA[M FOR RELIEF
(DECLARATORY JUDGIN[ENT)

22. Defendant repeats and reiterates each and every denial hereinbefore made with the same force

and effect as though the same were set forth at length herein in answer to paragraph 22 of the

Complaint

23. Paragraph 23 of the Complaint purports to state legal conclusions as to which no response is
required To the extent any response is required, Defendant denys the allegations contained in

paragraph 23 of the Complaint.

24. Paragraph 24 ofthe Complaint purports to state legal conclusions as to which no response is
required To the extent any response is required, Defendant denys the allegations contained in

paragraph 24 of the Complaint

25. Paragraph 25 of the Complaint purports to state legal conclusions as to which no response is
required To the extent any response is required, Defendant denys knowledge and information
sufficient to form a belief as to the truth and accuracy of the allegations contained in paragraph

==25” er the complaint

Apr0519 09:54a David Sayid 201 5010955 p.10
Case 1:19-cv-01121-ENV-CLP Document 13 Filed 04/09/19 Page 10 of 12 Page|D #: 45

26. Paragraph 26 of the Complaint purports to state legal conclusions as to which no response is
required. To the extent any response is required, Defendant denys knowledge and information
sufficient to form a belief as to the truth and accuracy of the allegations contained in paragraph

“26” stale complaint

27. Paragraph 27 of the Complaint purports to state legal conclusions as to which no response is
required To the extent any response is required, Defendant denys knowledge and information
sufficient to form a belief as to the truth and accuracy of the allegations contained in paragraph

“27” of the Complaint

28. Paragraph 28 of the Complaint purports to state legal conclusions as to which no response is
required To the extent any response is required, Defendant denys the allegations contained in

paragraph 28 of the Complaint.

AF I ])EFEN
ir ` De
The Complaint fails to state a claim upon which relief may be granted
MQMD£MM
PlaintiH suffered no damages by reason of the acts complained of in the Complaint
ir irm ` ns
Plajntiif have failed to mitigate any of the alleged damages
A 1 ati f n

Plaintiff failed to exercise due diligence, were reckless and/or were negligent in the
supervision of their financial affairsh Any and all damages for which Plaintiff seeks
recovery herein were caused by Plaintiff’ s own culpable conduct, comparative andfor

contributory negligence and/or assumption of the risks As such, Plaintiffs are barred from

..1[}-

Apr0519 09:563 David Sayid 201 5010955 p.11
Case 1:19-cv-01121-ENV-CLP Document 13 Filed 04/09/19 Page 11 of 12 Page|D #: 46

pursuing the instant clairns, or, at a rninimurn, Plaintiff’s recovery must be reduced andjor
negated in proportion to their negligence andf or reckless conduct attributable to them.
HEILAULMML¢B§§
To the extent the Complaint seeks damages for an alleged breach of fiduciary duty,

Plaintiff"s fail to state a claim upon which relief can be granted (see Kwiatkowski 306 F.3d

 

at 1302) and Plaintiff’ s have failed to allege any particular or unique facts which could be
construed to give rise to such a duty.
ixth A ` e c
To the extent the Complaint seeks damages for an alleged violation of any internal
policies and/ or procedures, Plaintiff fails to state a claim upon which relief may be granted
because an alleged violation of such internal guidelines does not give rise to a private right of
action.
nt ' e
Plaintiff is not entitled to an award of attorneys‘ fees, interest or the costs of the instant
proceeding As a result, Defendant specifically objects to putting attorneys' fees at issue

and/or the awarding of attorneys' fees as such are not permitted in this case as a matter of law,

Eiath.H.r.lnariae.m£ea$/s

Plaintifl"s claims are barred by the applicable statute of limitations.

_1;_

Apr0519 09:57a David Sayid 201 5010955 p.12
Case 1:19-cv-01121-ENV-CLP Document 13 Filed 04/09/19 Page 12 of 12 Page|D #: 47

Y F RE I
‘WHEREFQP.E, Defendant respoothilly-requosto that flout-dismiss thc Complaint,
with prejudice, and award Defendant’s legal fees in defending this baseless claim and issue

such other and further relief as the esteemed justice deemsjust, equitable and proper_

Dated: New York, New York Respectfully submitted

f 4 ' k . f !,
Aprns, 2019 By_: //:%@%/>,e/ 2f1/ag /

 

 

1

l\/fustafa David Sayid, Esq.
Sayid and Associates LLP
308 Spring Lane

Haworth, NJ 07641
212-262-6188

sayidandassoc@aol.corn

_12_

